Citation Nr: 1116795	
Decision Date: 04/29/11    Archive Date: 05/05/11

DOCKET NO.  09-00 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel



INTRODUCTION

The Veteran had active military service from April 1948 through March 1949. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In June 2009 the Board remanded the matter for additional development.  That development having been completed, the claim has been returned to the Board and is now ready for appellate disposition.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's current PTSD is shown to be etiologically related to his active military service.


CONCLUSION OF LAW

The criteria for service connection for the Veteran's PTSD have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking to establish service connection for PTSD.  Service connection for PTSD requires medical evidence diagnosing the disorder in accordance with 38 C.F.R. § 4.125(a), i.e., the diagnosis must conform to the requirements of DSM-IV (American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders, 4th ed., 1994); a link, established by medical evidence, between current symptoms and an in-service stressor; and, credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Taking the first element of service connection, the Veteran has a current DSM-IV diagnosis of PTSD, recently documented in a February 2010 VA examination report.

In regards to an in-service incurrence, the Veteran contends that he currently suffers from PTSD due to an event in service during which he was raped in a shower in Okinawa, Japan.  He has stated that he remained silent about the incident over the years, but that while still in service, several days after the incident, he attacked one of the sergeants that was involved in the rape with a bayonet.  He received mental treatment after this attack and was later discharged.

The RO and the Appeals Management Center (AMC) attempted to obtain the Veteran's service treatment records (STRs) and military personnel records.  However, the RO and AMC were only able to obtain partial copies, since the remaining records were unavailable and presumed destroyed in the 1973 fire at the National Personnel Records Center (NPRC), a military records repository.  In situations, as here, where the STRs have been destroyed or are unavailable, the Board has a heightened duty to discuss the reasons or bases for its findings and to carefully consider applying the benefit-of-the-doubt doctrine.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991). See also Moore (Howard) v. Derwinski, 1 Vet. App. 401, 404 (1991).  

A review of the Veteran's limited STRs and personnel records reveals that the Veteran, at the time of his February 1948 induction into service, was mentally and physically fit for service.  A June 1949 report of medical examination yields no evidence of any mental disorder or symptom thereof.  Medical records do show that in June 1950 the Veteran was transferred from a military hospital in Okinawa to an Air Force hospital in California.  The diagnosis at that time was "emotional instability reaction, chronic, severe, manifested by an acute disruptive reaction overseas, unpredictable immaturity and instability."  There is no elaboration in the record as to the basis for this diagnosis.  A June 1950 report of the proceedings of a board of officers relating to the Veteran's discharge from service, shows that the Veteran admitted to having "black out" spells, along with "poorly controlled hostility and aggression" and "irrational behavior."  There is no description in the record of the incident leading to the hospitalization and ultimate discharge from service.  Again, the Veteran contends that he was attacked in the shower in Okinawa, raped, and then later he attacked the sergeant involved with a bayonet.

Since personal assault is an extremely personal and sensitive issue, many incidents are not officially reported, which creates a proof problem with respect to the occurrence of the claimed stressor.  In such situations it is not unusual for there to be an absence of service records documenting the events the Veteran has alleged.  Therefore, as provided by 38 C.F.R. § 3.304(f), if a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's STRs may corroborate the Veteran's account of the stressor incident.  See also Patton v. West, 12 Vet. App. 272, 277 (1999).  Examples of such evidence include, but are not limited to: records from law enforcement authorities; rape crisis centers; mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f).  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f).
Here, in a March 2008 VA mental health clinic initial psychiatric evaluation, the VA psychiatrist, reported that the Veteran stated he was raped by two other men in the shower during his military service.  The Veteran claimed to have nightmares regarding the incident.  The psychiatrist diagnosed "PTSD, DELAYED."  The basis for the PTSD diagnosis was the report of nightmares secondary to memories of being raped in the shower in service.

Additionally, in February 2010, the Veteran was afforded a VA examination.  Following a physical examination of the Veteran and a review of the claims file, the VA psychologist diagnosed the Veteran with a DSM-IV diagnosis of PTSD "secondary to military sexual trauma."  The VA examiner pointed out that there is no verification of the in-service personal assault; however, the VA examiner noted that the Veteran did have a dramatic change in his behavior.  Specifically, the VA examiner pointed out that the Veteran's behavior changed from being able to function and do his job in the military to being hospitalized and then "run out of the Army fairly quickly after the incident."  The VA examiner also reported that the Veteran experienced anxiety, depression, and sleep problems since his military discharge. 

Both of these psychiatric evaluations diagnosed the Veteran with PTSD based on his military sexual trauma.  Further, the February 2010 VA psychologist's found that the claimed in-service personal assault actually occurred based on the examiner diagnosing the Veteran with PTSD "secondary to military sexual trauma."   Further, the February 2010 VA examiner took into account evidence of some contemporaneous behavioral changes in diagnosing the Veteran with PTSD.  Inasmuch as the Veteran's alleged stressor involved the persistent concern of physical assault in the situation, the examiner's conclusion is probative based on the behavioral changes noted.  See 38 C.F.R. § 3.304(f)(3).  Indeed, while generally credible evidence of the occurrence of a claimed stressor does not consist solely of medical evidence obtained after the fact (such as a VA physician's opinion post service discharge), the Court held in Patton that this general rule, as established in Moreau v. Brown, 9 Vet. App. 389 (1996), does not apply to personal assault-based cases, especially where, as here, there is other probative evidence supporting the claim.  Patton, 12 Vet. App. at 277.  Thus, all of this evidence must be considered together within the context of subsequent events.

Based upon consideration of all the evidence pertaining to the alleged incident, when all reasonable doubt is resolved in the Veteran's favor, the alleged stressor involving his personal assault has been sufficiently corroborated by the record.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  While the evidence that has been obtained is not necessarily of the specificity that it would corroborate all details associated with this incident, for the reasons stated, there nonetheless is sufficient corroboration of the Veteran's change in behavior and demeanor, consistent with what he has alleged.  Therefore, resolving all reasonable doubt in his favor, the Board accepts his changes in behavior both during and since service as sufficient evidence that a personal assault occurred in service.  See Ashley v. Brown, 6 Vet. App. 52, 59 (1993), citing 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (under the "benefit- of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue).

Hence, the Board finds that the evidence supports the Veteran's claim of entitlement to service connection for PTSD.  The aforementioned evidence establishes a diagnosis of PTSD, credible supporting evidence that a claimed in-service stressor actually occurred, and a link, established by the medical evidence, between his PTSD diagnosis and a verified in-service stressor.  See 38 C.F.R. 
§ 3.304(f).

In sum, the Board finds that the preponderance of the evidence is in favor of the claim for service connection for PTSD.  As such, the appeal is granted.

Notice and Assistance

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  This law eliminated the concept of a well-grounded claim, redefined the obligations of VA with respect to the duty to assist, and imposed on VA certain notification requirements.  Without deciding whether the notice and development requirements of VCAA have been satisfied in the present case, it is the Board's conclusion that the new law does not preclude the Board from adjudicating the Veteran's claim for service connection.  This is so because the Board is taking action favorable to the Veteran by granting service connection for the claim on appeal.  Thus, a decision at this point poses no risk of prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).


ORDER

The claim for service connection for PTSD is granted, subject to statutory and regulatory provisions governing the payment of monetary benefits.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


